

TRINET GROUP, INC.
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this "Agreement”) is entered into by and between
SAMANTHA WELLINGTON (the “Executive,” "you" or “your”) and TriNet Group, Inc., a
Delaware corporation (the "Company"), on November 19, 2018. This Agreement
amends, supersedes and terminates any and all prior agreements with respect to
your employment terms and severance benefits, without limitation, including but
not limited to, any oral or written offers, agreements or summaries of
employment terms (the "Previous Agreements"), and no benefits of any sort shall
be paid under said Previous Agreements.


NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the Parties hereby agree as follows:
1.
EMPLOYMENT BY THE COMPANY



1.1 Title and Responsibilities. Subject to the terms set forth herein, effective
on November 19, 2018 (the “Effective Date”), you will be employed as the Senior
Vice President, Chief Legal Officer, of the Company. During your employment with
the Company, you will devote your best efforts and substantially all of your
business time and attention (except for vacation periods and reasonable periods
of illness or other incapacity permitted by the Company's general employment
policies) to the business of the Company. Within this relationship, you shall be
expected to perform those duties the Company requires, within the bounds of its
policies and the law, to the highest professional and ethical standards. Not
withstanding the foregoing, it is acknowledged and agreed that you may engage in
civic and not-for-profit activities and/or serve on the boards of directors of
non­competitive private or public companies; provided, however, in each case
that such activities do not materially interfere with the performance of your
duties hereunder and, for service on any board of directors, prior approval is
obtained from the Chief Executive Officer of the Company.
1.2 At-Will Employment. Your relationship with the Company is at-will, which
means that you and the Company will have the right to terminate your employment
with the Company at any time with or without cause, and with or without advance
notice. In addition, the Company retains the discretion to modify the terms of
your employment, including but not limited to position, duties, reporting
relationship, office location, compensation, and benefits, at any time;
provided, however, that any such modification will not affect your rights under
the Severance Plan (as defined below). You also may be removed from any position
you hold in the manner specified by the Bylaws of the Company and applicable
law.





--------------------------------------------------------------------------------




1.3 Company Employment Policies. The employment relationship between the parties
will be governed by this Agreement and the standard employment terms and
conditions as set forth in in the Company’s employee handbook and other form
agreements, policies and procedures of the Company, including those relating to
the mandatory arbitration provisions relating to employment-related disputes,
the protection of confidential information and the assignment of inventions,
except that when the terms of this Agreement differ from or are in conflict with
the Company's general employment policies or procedures, this Agreement will
control. Your failure or refusal to complete any of the Company’s standard form
agreements or acknowledgment of the Company’s standard employment policies and
procedures will result in the automatic termination of your employment without
triggering any severance benefits, notwithstanding section 2.4(b) below or the
Severance Plan (as defined below).
2.
COMPENSATION.



2.1 Salary. You will earn a base salary that is established in accordance with
Company policy and subject to review and approval by the Compensation Committee
(the “Committee”) of the Board of Directors (the “Board”) and that is payable
semi-monthly on the Company’s standard payroll dates, less any payroll
deductions and all required taxes and withholdings. Your base salary is
currently $400,000. You will be considered for annual adjustments in base salary
in accordance with Company policy and subject to review and approval by the
Committee. This is a full-time, exempt position and you are expected to work the
Company’s normal business hours and such additional time as may be required by
the nature of your work assignments (for which you will not be eligible for
overtime compensation).
2.2 Equity Award. The parties agree that, in exchange for acceptance of the
offer of employment and the execution of this Agreement, after the Effective
Date, the Chief Executive Officer will recommend to the Committee an equity
grant with a grant date value of One Million Five Hundred Thousand Dollars
($1,500,000.00) comprised of time-based restricted stock units (“RSUs”) of the
Company’s common stock (the “RSU Award”).    The RSU Award shall be made
pursuant to the Company's 2009 Equity Incentive Plan and shall be subject to the
terms and conditions set forth in the Company’s forms of grant notice and award
agreements.   Approval of the recommendation of the RSU Award is in the sole and
unreviewable discretion of the Board and/or the Committee. 
The number of RSUs awarded under the RSU Award shall be determined based on the
closing market price on the Grant Date, as defined under the Committee’s
standard award resolution language, following approval by the Committee.   The
RSUs under the RSU Award shall, if and when granted by the Committee, be subject
to the Company's standard four-year vesting schedule, with 1/4th of the total
shares subject to the RSU Award (rounded down to the nearest whole share)
vesting on first anniversary of the Grant Date and thereafter 1/16th of the
total shares subject to the RSU Award (rounded down to the nearest whole share,
except for the last vesting installment) vesting on the 15th day of the second
month of each calendar quarter, in each case conditioned on your Continuous
Service (as defined in the Company’s equity incentive plan) through each such
vesting date.





--------------------------------------------------------------------------------




You will be also be considered for future annual or periodic “refresh” equity
awards at the same time as the other executives, which will be subject to the
terms and conditions of the Company’s equity incentive plan and the grant
agreements. Approval of the recommendation of any future equity award is in the
sole and unreviewable discretion of the Compensation Committee.
2.3 Target Variable Compensation. Each year, you will be eligible to earn an
annual performance-based variable compensation amount based on the achievement
of corporate performance goals established by the Company and subject to
approval by the Committee and individual performance goals and objectives, with
the target amount for such variable compensation established in the Company's
annual executive bonus plan (the “Target Variable Compensation"). For 2018, your
Target Variable Compensation shall be the sum of (A) your target variable
compensation for the period prior to the Effective Date of this Agreement,
prorated for the number of days from January 1, 2018 to the Effective Date and
(B) 70% of your annual base salary for the period from the Effective Date of
this Agreement to the end of 2018, prorated for the number of days from the
Effective Date to December 31, 2018, subject in each case to the achievement of
the corporate and individual performance goals and objectives. For 2019, your
Target Variable Compensation shall be 70% of your annual base salary, subject to
the achievement of the corporate and individual performance goals and
objectives. Achievement against goals and the actual amount of the Target
Variable Compensation earned will be determined by the Company, in its sole
discretion, and will be subject to the approval of the Committee. In order to
earn and be paid such variable compensation, you must remain an active employee
throughout the full-time period for which the Target Variable Compensation is
paid, and for which time period the Company and the Committee assesses
performance and the related compensation amounts, and you must be employed and
in good standing on the date of Target Variable Compensation distribution. Any
earned Target Variable Compensation shall be paid within thirty (30) days
following its determination and approval by the Committee


2.4 Company Benefits.


(a)
Standard Company Benefits. You will be eligible to participate in the Company's
standard employee benefits plans that are available to employees generally, as
in effect from time to time, subject to the terms and conditions of such plans.



(b)
Severance Benefits. The Chief Executive Officer will recommend to the Committee
that you be designated as a Participant in the TriNet Group, Inc. Amended and
Restated Executive Severance Benefit Plan (the “Severance Plan”), a copy of
which is attached hereto as Annex A, which shall be the only severance benefits
from the Company to which you shall be entitled. Once you are designated as a
Participant, in order to receive any severance benefits under the Severance
Plan, you are required to return a signed copy of the Participation Notice,
which is attached as Exhibit A to the Severance Plan, to the Senior Vice
President, Human Resources.








--------------------------------------------------------------------------------




2.5 Expense Reimbursements. For the avoidance of doubt, to the extent that any
reimbursements payable by the Company to you under this Agreement or otherwise
are subject to the provisions of Section 409A of the Internal Revenue Code of
1986, as amended (the "Code"), any such reimbursements will be paid no later
than December 31 of the year following the year in which the expense was
incurred, the amount of expenses reimbursed in one year will not affect the
amount eligible for reimbursement in any subsequent year, and the right to
reimbursement will not be subject to liquidation or exchange for another
benefit.


3. CONFIDENTIAL INFORMATION. As a condition of your continued employment, you
must sign and comply with the Proprietary Information and Invention Agreement
attached hereto as Annex B.


4. GENERAL PROVISIONS.
4.1 Notices. Any notices provided hereunder must be in writing and will be
deemed effective upon the earlier of personal delivery (including, personal
delivery, email and facsimile transmission), delivery by express delivery
service (e.g. Federal Express), or the third day after mailing by first class
mail, to the Company at its primary office location and to Executive at his
address as listed on the Company payroll (which address may be changed by either
party by written notice).


 4.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the intent of the parties insofar as possible.


4.3 Waiver. If either party should waive any breach of any provisions of this
Agreement, he or it will not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.


4.4 Entire Agreement. This Agreement, including its exhibits, constitutes the
entire agreement between Executive and the Company regarding the subject matter
hereof. As of the Effective Date, this Agreement supersedes and replaces any and
all other agreements, promises, or representations, written or otherwise,
between Executive and the Company with regard to this subject matter. This
Agreement is entered into without reliance on any agreement, promise, or
representation, other than those expressly contained or incorporated herein,
and, except for those changes expressly reserved to the Company’s or Board’s
discretion in this Agreement, the terms of this Agreement cannot be modified or
amended except in a writing signed by Executive and a duly authorized officer of
the Company which is approved by the Board.
4.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement. Signatures
transmitted via facsimile will be deemed the equivalent of originals.





--------------------------------------------------------------------------------




4.6 Headings and Construction. The headings of the sections hereof are inserted
for convenience only and will not be deemed to constitute a part hereof or to
affect the meaning thereof. For purposes of construction of this Agreement, any
ambiguities will not be construed against either party as the drafter.
4.7 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company.
4.8 Informing Subsequent Employers. If Executive’s employment is terminated, the
Company has the right to inform any subsequent employer of Executive’s
obligations under this Agreement, and can send a copy of these terms of
employment to that employer.
 4.9 Attorney Fees. If either party hereto brings any action to enforce his or
its rights hereunder, the prevailing party in any such action will be entitled
to recover his or its reasonable attorneys’ fees and costs incurred in
connection with such action.
4.10 Arbitration. To provide a mechanism for rapid and economical dispute
resolution, Executive and the Company agree that any and all disputes, claims,
or causes of action, in law or equity, arising from or relating to this
Agreement (including the Release) or its enforcement, performance, breach, or
interpretation, or arising from or relating to Executive’s employment with the
Company or the termination of Executive’s employment with the Company, will be
resolved, to the fullest extent permitted by law, by final, binding, and
confidential arbitration held in San Francisco County, California and conducted
by JAMS, Inc. (“ JAMS ”), under its then applicable JAMS Employment Arbitration
Rules and Procedures. By agreeing to this arbitration procedure, both Executive
and the Company waive the right to resolve any such dispute through a trial by
jury or judge or by administrative proceeding. Executive will have the right to
be represented by legal counsel at any arbitration proceeding at his expense.
The arbitrator will: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (b) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is based. The
Company will bear all fees for the arbitration, except for any attorneys’ fees
or costs associated with Executive’s personal representation. The arbitrator,
and not a court, will also be authorized to determine whether the provisions of
this paragraph apply to a dispute, controversy or claim sought to be resolved in
accordance with these arbitration procedures. Notwithstanding the provisions of
this paragraph, the parties are not prohibited from seeking injunctive relief in
a court of appropriate jurisdiction to prevent irreparable harm on any basis,
pending the outcome of arbitration. Any awards or orders in such arbitrations
may be entered and enforced as judgments in the federal and the state courts of
any competent jurisdiction.
4.11 Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California without regard to conflicts of laws principles.





--------------------------------------------------------------------------------












[Remainder of page intentionally left blank]









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this employment agreement
effective as of the Effective Date.     
    




TRINET GROUP, INC.






/s/ Burton M. Goldfield

--------------------------------------------------------------------------------

BURTON M. GOLDFIELD
President & Chief Executive Officer




EXECUTIVE






/s/ Samantha Wellington

--------------------------------------------------------------------------------

SAMANTHA WELLINGTON



































--------------------------------------------------------------------------------






ANNEX A




TRINET GROUP, INC. AMENDED AND RESTATED EXECUTIVE
SEVERANCE BENEFIT PLAN




[Separately filed with the Securities and Exchange Commission as Exhibit 10.5 to
the Form 10-Q, filed om April 30, 2018.]















































--------------------------------------------------------------------------------










ANNEX B
PROPRIETARY INFORMATION AND INVENTION AGREEMENT









--------------------------------------------------------------------------------





PROPERIETARY INFORMATION AND INVENTION AGREEMENT (PIIA) CHR


As part of the consideration for my employment or my continued employment and
the compensation now or hereafter paid to me, including, but not limited to,
salary, bonus awards, or other type of compensation, I agree as follows:
1. Maintaining Confidential Company Information. I will not, during and after my
employment with TriNet Group, Inc., or any of its successors, subsidiaries,
assigns, related companies, and divisions (collectively, the “Company”), (i)
directly or indirectly disclose to any person or entity, or use, except for the
sole benefit of the Company, any of the Company’s confidential or proprietary
information or trade secrets (collectively, “Company Information”) or (ii)
publish or submit for publication, any article or book relating to the Company,
its development projects, or other aspects of Company business, without the
prior written permission from the Company’s Chief Legal Officer. By way of
illustration and not limitation, Company Information shall include the Company’s
trade secrets; research and development plans or projects; data and reports;
computer materials such as software programs, instructions, source and object
code, and printouts; products prospective products, inventions, developments,
and discoveries; data compilations, development databases; business
improvements; business plans (whether pursued or not); ideas; budgets;
unpublished financial statements; licenses; pricing strategy and cost data;
information regarding the skills and compensation of other employees of the
Company; the personally identifying and protected health information of other
employees of the Company, including worksite employees of TriNet customers;
lists of current and potential customers of TriNet; strategies, forecasts and
other marketing information and techniques; employment and recruiting strategies
and processes; sales practices, strategies, methods, forecasts, compensation
plans, and other sales information; investor information; and the identities of
the Company’s suppliers, vendors, and contractors, and all information about
those supplier, vendor and contractor relationships such as contact person(s),
pricing and other terms. The definition of Company Information shall include
both “know-how” (i.e., information about what works well) and “negative
know-how” (i.e., information about what does not work well). I further
acknowledge and recognize that all Company Information is confidential and
proprietary, and shall remain the exclusive property of the Company. To the
extent that I have any question as to whether something constitutes Company
Information, I agree to obtain the express written permission of my manager
before using or disclosing the information in any way. Notwithstanding the
foregoing, I understand that the restrictions on my disclosure or use of Company
Information described in this paragraph shall not limit in any way any right I
may have to disclose or use information pursuant to the National Labor Relations
Act (if I am a United States employee) or any other applicable law.
2. Third Party Information. I understand that the Company has in the past
received, and in the future may receive from third parties, confidential or
proprietary information (“Third Party Information”), subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During and after my employment with the
Company, I will hold all Third Party Information received by me in the strictest
confidence and will not disclose it to anyone (other than Company personnel who
need to know such information in connection with their work for the Company) or
use it, except in connection with my work for the Company.
3. No Improper Use of Information of Prior Employers and Others. During my
employment with the Company, I will not improperly use or disclose any
confidential information or trade secrets of any former employer or any other
person to whom I have an obligation of confidentiality, and I will not bring on
to Company premises or equipment any proprietary or confidential information or
property belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person. I will use in the performance of my duties only information
which is generally known and used by persons with training and experience
comparable to my own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company. For California employees only: I certify that I have read and completed
the Limited Exclusion Notification attached as Exhibit A.





--------------------------------------------------------------------------------






4. Return of Company Property. When I leave the employ of the Company, I will
deliver to the Company (and will not keep in my possession, copy, recreate or
deliver to anyone else in whole or in part) any and all items including but not
limited to files, drawings, notes, notebooks, memoranda, specifications,
records, business plans and forecasts, financial information, sales materials,
customer and prospective customer lists, reports, programs, proposals,
specifications computer-recorded information (including emails), tangible
property (including but not limited to laptop/desktop computers, flash drives,
CD-ROMs, cell phones, blackberries, tablets and other PDA devices), building
entry/access cards, identification badges and keys, devices, and documents,
together with all copies thereof (in whatever medium recorded) and any other
property or material containing or disclosing Company Information or Third Party
Information. I further agree that any property owned by the Company, wherever
located, including disks and other storage media, computers, filing cabinets,
desks/desk drawers, or lockers, is subject to inspection by Company personnel at
any time during my employment and after, with or without notice.
5. No Conflicting Employment; Solicitation Restrictions. While employed by the
Company, I will not, without the Company’s prior written consent, directly or
indirectly engage in any employment, consulting, or other activity which creates
or is likely to create an actual or a potential conflict of interest with my
employment at the Company or conflict with any of my obligations under this
Agreement. In addition, during any period in which I am employed by the Company
and for a period of one year thereafter, I shall not directly or indirectly, for
myself or on behalf of any other person or entity, in any manner or capacity
whatsoever, solicit, approach, recruit, interview, offer to hire or attempt to
hire, or in any manner endeavor to entice away any person who is employed by or
associated with the Company as an employee, independent contractor or agent.
Finally, during any period in which I am employed by the Company and for a
period of one year thereafter, I shall not directly or indirectly, for myself or
on behalf of any other person or entity, whether as an employee, owner,
part-owner, shareholder, officer, director, trustee, partner, member, sole
proprietor, consultant, agent, representative, or in any other manner or
capacity whatsoever, use Company Information to attempt to call on, solicit or
take away any clients or prospects of the Company except on behalf of the
Company.





--------------------------------------------------------------------------------





6. Ownership of Discoveries & Results and Proceeds. Any inventions (whether or
not patentable), discoveries, designs, business methods, improvements or works
of authorship made by me, alone or jointly with others, and all results and
proceeds of my services to the Company ("Results and Proceeds”) at any time
during my employment by the Company which are made, conceived, reduced to
practice or learned by me in the course and scope of my employment or with the
use of the Company’s time, property (whether tangible or intangible), materials
or facilities, or relating to any subject matter with which my work for the
Company is concerned, are hereby irrevocably and unconditionally assigned to the
Company for its benefit and shall be the exclusive property of the Company. Any
copyrightable subject matter included in the Results and Proceeds shall be
“works made for hire” as that phrase is defined in the Copyright Act of 1976 (17
U.S.C. 101 et seq.). If it is ever determined that any Results and Proceeds
cannot be considered “works made for hire” or otherwise cannot be fully assigned
to the Company under applicable law, I hereby grant to Company in perpetuity and
on an exclusive and irrevocable basis all worldwide rights of every kind and
nature, whether now known or hereafter recognized, in and to such Results and
Proceeds to the maximum extent permitted by applicable law. Without limitation
of the foregoing, Company has the exclusive right to obtain and own all patents
and copyright registrations with respect to such Results and Proceeds. Neither
the expiration nor the termination of this Agreement shall affect the Company’s
ownership of or rights in the Results and Proceeds or any intellectual property
rights therein. To facilitate the determination of whether any invention,
discovery, designs, business methods, improvement or work of authorship is
properly transferable to the Company, I will promptly advise it of all
inventions, discoveries, improvements or works of authorship made, conceived,
reduced to practice or learned by me during the term of my employment and for
six months after termination of my employment. I understand that my obligations
under this paragraph 6 do not apply to any invention that qualifies fully as a
non-assignable invention under Section 2870 of the California Labor Code, as
explained in Exhibit A, or any law of any other jurisdiction of similar effect,
in each case, to the extent applicable to my inventions. I have completed
Exhibit B, which lists all inventions, improvements and other works
(“Pre-existing Work”) that I have alone or jointly with others, conceived,
developed, reduced to practice prior to the commencement of my employment with
the Company, that I consider to be my property or the property of third parties.
I hereby represent and warrant that there is no Pre-existing Work other than as
set forth in Exhibit B. If Exhibit B is not completed, there is no Pre-existing
Work for which I claim ownership. I agree that I will not incorporate any
Pre-existing Work into any Company works without first obtaining the express,
written approval of the Company in each case. To the extent that I incorporate
any Pre-existing Work into any Company works, I hereby represent and warrant
that I have all necessary rights and authority to do so and hereby grant to
Company the perpetual, irrevocable, non-exclusive, worldwide, royalty-free and
sublicensable right to use and exploit such Pre-existing Work for any and all
purposes in connection with the Company's and its affiliates' and their
respective successors' and assigns' current and future businesses. For Canadian
employees only: I certify that I have read and completed the Acknowledgment and
Waiver attached as Exhibit C.





--------------------------------------------------------------------------------





7. Perfection and Enforcement of Proprietary Rights. I will assist the Company
in every proper way at the Company's request and direction to obtain, perfect
and enforce United States, Canadian and foreign patent, copyright, mask work and
other intellectual property rights (“Proprietary Rights”) relating to Company
Information and/or Results and Proceeds in any and all countries. Without
limiting the generality of the foregoing, I will execute, verify and deliver
such documents and perform such other acts (including appearances as a witness)
as the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof. My obligation to assist the Company pursuant to this
paragraph 7 shall continue following the termination of my employment, but the
Company shall compensate me at a reasonable rate to be determined by the Company
consistent with its ordinary practices after my termination for the time
actually spent by me at the Company’s request for such assistance. If the
Company or its designee is unable because of my mental or physical incapacity or
unavailability or for any other reason to obtain my signature for any document
required by this paragraph 7, then I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, to act for and in my behalf and stead to execute and file any such
documents with the same legal force and effect as if originally executed by me,
and I declare that this power of attorney shall be deemed to be coupled with an
interest and irrevocable, and may be exercised during any subsequent legal
incapacity.
8. No Continued Employment; Exit Interview. I understand that my employment with
the Company is at-will and that this Agreement does not confer any right of
continued employment by the Company, and does not limit in any way the Company’s
right or my right to terminate my employment at any time, with or without cause.
In the event my employment with the Company terminates for any reason, I will,
if requested, participate in an exit interview with the Company and reaffirm in
writing my obligations as set forth in this Agreement. I agree to provide the
Company with the name and address of my new employer, and consent to the
Company’s notification to my new employer of my rights and obligations under
this Agreement.
9. Legal and Equitable Remedies. I recognize that my violation of this Agreement
exposes the Company to irreparable harm and that the Company shall have the
right to enforce this Agreement and any of its provisions by injunction,
specific performance or other equitable relief, without bond, and without
prejudice to any other rights and remedies (including recovery of monetary
damages) that the Company may have for a breach of this Agreement.
10. Entire Agreement. This Agreement sets forth the final, complete and
exclusive agreement and understanding between the Company and me relating to the
subject matter hereof and supersedes all prior agreements, promises,
representations or inducements between the Company and me that concern the
subject matter of this Agreement. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing signed by the party to be charged.
11. Severability. If one or more of the provisions in this Agreement are deemed
unenforceable by law, then the remaining provisions will continue in full force
and effect. Moreover, if any one or more of the provisions contained in this
Agreement shall be held to be excessively broad or partially invalid, illegal or
unenforceable, it shall be construed by limiting and reducing it, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear. I agree that a court may rewrite, revise, or edit this Agreement to make
it enforceable.
12. Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company and its successors and its assigns.





--------------------------------------------------------------------------------





13. Survival. The provisions of this Agreement shall survive the termination of
my employment, regardless of the reason for the termination, and the assignment
of this Agreement by the Company to any successor in interest or other assignee.
14. Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.
15. Change in Employment. I agree that any subsequent change in my duties,
title, salary or compensation will not affect in any respect the validity,
enforceability, or scope of this Agreement.
16. Trade Secrets Act. Pursuant to the Defend Trade Secrets Act of 2016, I
understand that: An individual shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that: – (a) is made in (i) confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (b)
is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding, if such filing is made under seal. Further, an individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the employer’s trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual: (a) files any document containing the trade secret under seal; and
(b) does not disclose the trade secret, except pursuant to court order.
17. Exception to Confidentiality. Notwithstanding anything in this Agreement or
otherwise, I understand that I have the right under federal law to certain
protections for cooperating with or reporting legal violations to the Securities
and Exchange Commission (the “SEC”) and/or its Office of the Whistleblower, as
well as certain other governmental authorities and self-regulatory
organizations, and as such, nothing in this Agreement or otherwise is intended
to prohibit me from disclosing this Agreement to, or from cooperating with or
reporting violations to, the SEC or any other such governmental authority or
self-regulatory organization, and I may do so without notifying the Company. The
Company may not retaliate against me for any of these activities, and nothing in
this Agreement or otherwise would require me to waive any monetary award or
other payment that I might become entitled to from the SEC or any other
governmental authority.
18. Governing Law. If I am a United States employee, this Agreement will be
governed by the laws of the State of California, without regard to conflicts of
law principles. If I am a Canadian employee, this Agreement will be governed by
the laws of the Province of Ontario and the federal laws of Canada applicable in
that Province, without regard to conflicts of law principles.




I HAVE READ THIS AGREEMENT CAREFULLY, and completed and executed Exhibits A, B
and/or C if applicable. I UNDERSTAND AND AGREE TO ITS TERMS.












/s/ Samantha Wellington    
SAMANTHA WELLINGTON
 
DATE
















